Order filed December 8, 2015




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00891-CV
                                   ____________

                       ANDREA C. GRAHAM, Appellant

                                         V.

                HOUSTON HOUSING AUTHORITY, Appellee


               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1065858

                                      ORDER

      The notice of appeal in this case was filed October 19, 2015. A partial
clerk’s record was filed November 19, 2015. The record reflects appellant filed an
affidavit to proceed without advance payment of costs on appeal. On November
16, 2015, the trial court signed an order sustaining a contest to appellant’s claim of
indigence.

      Texas Rule of Appellate Procedure 20.1 governs the procedures to establish
indigence on appeal. See Tex. R. App. P. 20.1. The rule requires a party claiming
indigence who seeks review of the trial court’s order sustaining a contest to file her
challenge “within 10 days after the order sustaining the contest is signed, or within
10 days after the notice of appeal is filed, whichever is later.” Tex. R. App. P.
20.1(j)(2). As of this date, appellant has not filed a motion challenging the trial
court’s order.

      Accordingly, appellant is ordered to pay the filing fee in the amount of
$205.00 to the Clerk of this court on or before December 23, 2015. See Tex. R.
App. P. 5. If appellant fails to timely pay the filing fee in accordance with this
order, the appeal will be dismissed.



                                       PER CURIAM